

FORBEARANCE AGREEMENT AND FIRST AMENDMENT




This FORBEARANCE AGREEMENT AND FIRST AMENDMENT (this “Agreement”) is dated as of
April 28, 2011, and is entered into between TOPPING LIFT CAPITAL LLC, a Georgia
limited liability company (together with its successors and assigns, “Lender”),
and VYSTAR CORPORATION, a Georgia corporation (“Borrower”).


RECITALS:


WHEREAS, Borrower and Lender entered into that certain Loan and Security
Agreement dated as of March 11, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”; capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to such
terms in the Loan Agreement);


WHEREAS, certain Events of Default have occurred and are continuing under the
Loan Agreement;


WHEREAS, the Existing Defaults (as hereinafter defined) have occurred and are
continuing as of the date hereof and, as a result of the foregoing, Lender
presently has the right to exercise all such rights and remedies against
Borrower or the Collateral as are available to it under the Loan Documents and
under applicable law, including the right, exercisable at any time and from time
to time, to cease making Advances to Borrower, all without notice to Borrower,
except for such notice as may be expressly provided for in the Loan Documents or
required by applicable law;


WHEREAS, subject to the terms and conditions set forth herein, Lender is willing
to forbear from enforcing its rights that arise because of such Events of
Default for a limited period of time, provided that Borrower complies with the
terms of this Agreement; and


WHEREAS, Borrower has further requested Section 6.15 (Additional Capital) of the
Loan Agreement be amended, and Lender has agreed to the requested amendment on
the terms and conditions provided herein;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


SECTION 1.         DEFINITIONS; CONSTRUCTION.
 
1.1           Definitions.  The following terms used in this Agreement shall
have the meanings set forth below:
 
“Borrower Representatives” means Borrower’s directors, officers, management
personnel, employees, accountants, consultants and other agents and
representatives. 


“Event of Termination” means the occurrence of any of the following:  (a) the
occurrence of any Event of Default other than the Existing Defaults; (b) the
failure of Borrower to comply with any term, condition or covenant set forth in
this Agreement; or (c) any representation made by Borrower under or in
connection with this Agreement shall prove to be false or misleading in any
material respect as of the date when made.


 
 

--------------------------------------------------------------------------------

 
“Existing Defaults” means, collectively, the Events of Default arising under
Section 8.2(a) of the Loan Agreement as a result of Borrower’s failure to comply
with Sections 6.2(a), 6.2(b) 7.13(b) and 7.13(d) of the Loan Agreement, in each
case, for the period ending March 31, 2011.


“Termination Date” means the earlier to occur of (a) 5:00 p.m. on May 20, 2011,
and (b) the date upon which an Event of Termination occurs.


1.2           Construction.  Any pronoun used shall be deemed to cover all
genders.  References in this Agreement to “Sections” shall be to Sections of or
to this Agreement unless otherwise specifically provided. All references in this
Agreement to (a) statutes shall include all amendments of same and implementing
regulations and any successor  statutes  and regulations, (b) any instrument or
agreement (including any of the Loan Documents) shall include any and all
modifications and supplements thereto and any and all restatements, extensions
or renewals thereof to the extent such modifications, supplements, restatements,
extensions or renewals of any such documents are permitted by the terms thereof,
(c) any Person shall mean and include the successors and permitted assigns of
such Person, (d) “including” shall be understood to mean “including, without
limitation” or (e) the time of day shall mean the time of day on the day in
question in Atlanta, Georgia, unless otherwise expressly provided in this
Agreement.  Unless the context of this Agreement or any other Loan Document
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural and the term “or” has, except
where otherwise indicated, the inclusive meaning represented by the phrase
“and/or.”  The words “hereof”, “herein”, “hereby”, “hereunder”, and similar
terms in this Agreement or any other Loan Document refer to this Agreement as a
whole and not to any particular provision of this Agreement.  Whenever in any
provision of this Agreement Lender is authorized to take or decline to take any
action (including making any determination) in the exercise of its “discretion”,
such provision shall be understood to mean that Lender may take or refrain to
take such action in its sole and absolute discretion.
 
SECTION 2.         ACKNOWLEDGMENTS OF BORROWER.
 
(a)           Acknowledgment of Obligations.  Borrower hereby acknowledges,
confirms and agrees that all Obligations, together with interest accrued and
accruing thereon, and fees, costs, expenses and other charges now or hereafter
payable by Borrower to Lender, are unconditionally owing by Borrower, all
without offset, defense or counterclaim of any kind, nature or description
whatsoever.
 
(b)           Acknowledgment of Liens.  Borrower hereby acknowledges, confirms
and agrees that Lender has and shall continue to have valid, enforceable and
perfected first priority liens upon and security interests in the Collateral
heretofore granted by Borrower to Lender pursuant to the Loan Documents.
 
SECTION 3.         LIMITED FORBEARANCE PERIOD; NO WAIVER.
 
3.1           Limited Forbearance Period.
 
(a)           At Borrower’s request and in reliance upon Borrower’s
representations, warranties and covenants contained in this Agreement, and
subject to the terms and conditions of this Agreement, Lender hereby agrees to
forbear until the Termination Date from exercising any of its rights and
remedies with respect to the Existing Defaults, whether arising under the Loan
Agreement, the other Loan Documents or applicable law; provided, however, that
while Lender has elected to not apply the Default Rate to the Obligations at
this time, notwithstanding that the Fee Letter provides interest on the
principal amount of the Obligations shall accrue at the Default Rate immediately
during the existence of an Event of Default, Lender reserves the right to change
such election at any time in its discretion and increase the rate of interest
applicable to outstanding principal amount of the Obligations to the Default
Rate pursuant to the Fee Letter retroactive to the date that the Existing
Defaults occurred, April 20, 2011, or such other later date as Lender may
determine in its discretion.
 
 
2

--------------------------------------------------------------------------------

 
(b)           Borrower acknowledges, confirms and agrees that, until the
Termination Date, Lender shall not be obligated to make or provide any Advances
for the benefit of Borrower, and any Advances that may in fact be made or
provided by Lender during the term of this Agreement (i) would be at the
discretion of Lender, and (ii) shall in no event limit, waive, impair or
otherwise affect the Existing Defaults or any of Lender’s rights and remedies
with respect thereto.
 
(c)           From and after Termination Date, Lender’s agreement hereunder to
forbear shall automatically and without further notice or action terminate and
be of no further force and effect, and Lender shall have the immediate and
unconditional right, in its discretion (subject to applicable provisions of the
Loan Documents), to exercise any or all of their respective rights and remedies
under the Loan Agreement, the other Loan Documents and applicable law with
respect to the Existing Defaults or any other Default which may be continuing on
the date hereof or any Default which may occur after the date hereof, including
termination of the Line of Credit and enforcement of the Liens of Lender upon
the Collateral or any portion thereof.  Lender has not waived any of such rights
or remedies, and nothing in this Agreement, nor any delay on Lender’s part after
the Termination Date in exercising any such rights or remedies, can be construed
as a waiver of any of such rights or remedies.  No termination of the Line of
Credit or acceleration of the Advances and other Obligations shall relieve or
discharge Borrower of its duties, covenants and obligations under the Loan
Agreement and the other Loan Documents to which it is a party until all
Obligations have been indefeasibly paid and satisfied in full in immediately
available funds.  Nothing contained in this Agreement shall be deemed or
constitute Lender’s agreement or commitment to make any Advances to Borrower now
or from and after the Termination Date.
 
3.2           No Waivers; Reservation of Rights.  Lender has not waived or
acquiesced, is not by this Agreement waiving or acquiescing, and has no
intention of waiving or acquiescing, the Existing Defaults or any other Default
which may be continuing on the date hereof or any Defaults which may occur after
the date hereof (whether the same or similar to the Existing Defaults or
otherwise).  Except as expressly provided herein, the execution and delivery of
this Agreement shall not:  (a) constitute an extension, modification, or waiver
of any aspect of the Loan Agreement or the other Loan Documents; (b) extend the
terms of the Loan Agreement or the due date of any of the Obligations; (c) give
rise to any obligation on the part of Lender to extend, modify or waive any term
or condition of the Loan Agreement or the other Loan Documents; or (d) give rise
to any defenses or counterclaims to the right of Lender to compel payment of the
Obligations or to otherwise enforce its rights and remedies described in the
Loan Agreement or the other Loan Documents.  From and after the Termination
Date, Lender shall be entitled to enforce the Loan Documents according to the
original terms of the Loan Documents.
 
SECTION 4.         REPRESENTATIONS AND WARRANTIES; COVENANTS AND AGREEMENTS.
 
4.1           Representations and Warranties.  In addition to the continuing
representations and warranties heretofore made by Borrower to Lender pursuant to
the Loan Documents, Borrower hereby represents and warrants with and to Lender
as follows (which representations, warranties and covenants are continuing and
shall survive the execution and delivery of this Agreement and shall be
incorporated into and made a part of the Loan Documents):
 
(a)           other than the Existing Defaults, no Default exists on the date of
this Agreement;
 
(b)           the execution, delivery and performance by Borrower of this
Agreement are within its power, have, as applicable to Borrower, been duly
authorized by all necessary corporate action, have received all necessary
governmental approval (if any shall be required), and do not and will not
contravene or conflict with any material provision of law applicable to
Borrower, the articles of incorporation, bylaws or the other organizational
documents of Borrower, as applicable, any order, judgment or decree of any court
or governmental authority, or any agreement, instrument or document binding upon
Borrower or any of its property;
 
 
3

--------------------------------------------------------------------------------

 
(c)           Borrower is not in violation in any respect of (i) any term of the
articles of incorporation, bylaws or the other organizational documents of
Borrower or (ii) any term in any material agreement or other material instrument
to which it is a party or by which it or any of its property may be bound;
 
(d)           this Agreement has been duly executed and delivered by Borrower
and is in full force and effect as of the date hereof, and this Agreement and
the agreements and obligations of Borrower contained herein constitute its
legal, valid and binding obligations, enforceable against Borrower in accordance
with its terms; and
 
(e)           the items described in the definition of Existing Defaults are
Events of Default under the Loan Agreement.
 
4.2           Covenants and Agreements.  In order to induce Lender to forbear
from the exercise of certain of its rights and remedies with respect to the
Existing Defaults, Borrower hereby covenants and agrees with Lender as follows:
 
(a)           Borrower shall, upon notice from Lender, make Borrower
Representatives available for meetings with Lender.  Borrower shall cooperate
fully, and shall cause each Borrower Representative to cooperate fully, in
furnishing information and taking such other action as and when requested by
Lender regarding Borrower’s assets, affairs, financial condition and
operations.  Borrower authorizes Lender to meet or have discussions with any
Borrower Representative from time to time to discuss any matters regarding
Borrower’s assets, affairs, condition (financial or otherwise) and operations,
and shall direct and authorize, and hereby directs and authorizes, all Borrower
Representatives to fully disclose to Lender all information requested by Lender
regarding Borrower’s assets, affairs, condition (financial or otherwise) and
operations.  Borrower acknowledges and agrees that all fees, costs and expenses
incurred or charged by Lender in connection with the analysis and review of
Borrower’s assets, affairs, condition (financial or otherwise) and operations
shall constitute a part of the Obligations that will be secured by the
Collateral and shall be payable by Borrower upon demand by Lender.  Borrower
waives and releases any Borrower Representative from the operation and
provisions of any confidentiality agreement with Borrower so that such Borrower
Representative is not prohibited from providing information to Lender.  Borrower
shall promptly, when and as requested by Lender, provide Lender with access to
Borrower’s original books and records and permit Lender to make copies thereof.
 
(b)           (i) An Event of Default shall have occurred if Borrower fails to
comply with any term, condition or covenant set forth in this Agreement or if
any representation made by Borrower under or in connection with this Agreement
shall prove to be false or misleading in any material respect as of the date
when made and (ii) if an Event of Termination occurs, Lender has the right to
exercise any and all of its rights and remedies described in the Loan Agreement
and the other Loan Documents, including to cease the funding of any request by
Borrowers for Advances.
 
4.3           Binding Effect of Loan Documents.  Borrower hereby acknowledges,
confirms and agrees that: (a) each of the Loan Documents to which Borrower is a
party has been duly executed and delivered to Lender by Borrower, and each is in
full force and effect as of the date hereof; (b) the agreements and obligations
of Borrower contained in such Loan Documents to which it is a party constitute
the legal, valid and binding Obligations of Borrower, and Borrower has no valid
defense to the enforcement of such Obligations; and (c) Lender is and shall be
entitled to all of the rights, remedies and benefits provided for in the Loan
Documents and pursuant to applicable law, subject to the terms and conditions of
this Agreement.  Borrower expressly reaffirms its obligations under the Loan
Documents to which it is a party, free and clear of all defenses, offsets,
counterclaims and adjustments of any kind or nature.  Borrower agrees that it
shall not dispute the validity or enforceability of the Loan Agreement and other
Loan Documents or any of its obligations thereunder, or the validity,
perfection, priority, enforceability or extent of Lender’s Lien against any item
of Collateral.  Borrower has no knowledge of any challenge to Lender’s claims
arising under the Loan Documents, or to the effectiveness of the Loan Documents.
 
 
4

--------------------------------------------------------------------------------

 
4.4           Statute of Limitations; Laches.  The parties hereto agree that the
running of all statutes of limitation or doctrine of laches applicable to all
claims or causes of action that Lender may be entitled to take or bring in order
to enforce its rights and remedies against Borrower as a result of the
occurrence and continuation of the Existing Defaults is, to the fullest extent
permitted by law, tolled and suspended during the term of this Agreement.
 
4.5           Release of Lender; Covenant Not to Sue.
 
(a)           This Agreement is intended to be a further accommodation by Lender
to Borrower.  In consideration of all such accommodations, and acknowledging
that Lender will be specifically relying on the following provisions as a
material inducement in entering into this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Borrower, on behalf of itself and its shareholders and
subsidiaries, successors and assigns, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Lender and its agents,
servants, employees, directors, officers, attorneys, accountants, consultants,
affiliates, representatives, receivers, trustees, subsidiaries, predecessors,
successors and assigns (collectively, the “Released Parties”) from any and all
demands, actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever (individually, a “Claim” and collectively, “Claims”),
whether arising in contract or in tort, and whether at law or in equity, whether
known or unknown, matured or contingent, liquidated or unliquidated, in any way
arising from, in connection with, or in any way concerning or relating to the
Loan Agreement, the other Loan Documents, or any dealings with any of the
Released Parties in connection with the transactions contemplated by such
documents or this Agreement from the beginning of the world to the time
immediately prior to the effectiveness of this Agreement. This release shall be
and remain in full force and effect notwithstanding the discovery by Borrower
after the date hereof (i) of any new or additional Claim against any Released
Party, (ii) of any new or additional facts in any way relating to the subject
matter of this release, (iii) that any fact relied upon by it was incorrect or
(iv) that any representation made by any Released Party was untrue or that any
Released Party concealed any fact, circumstance or claim relevant to Borrower’s
execution of this release; provided, however, this release shall not extend to
any Claims arising after the execution of this Agreement in connection with the
Loan Agreement and the other Loan Documents. Borrower acknowledges and agrees
that this release is intended to, and does, fully, finally and forever release
all matters described in this Section 4.5(a), notwithstanding the existence or
discovery of any such new or additional claims or facts, incorrect facts,
misunderstanding of law, misrepresentation or concealment.
 
(b)           Borrower hereby expressly waives and relinquishes any and all
rights under applicable law, including any federal or state statute, regulation,
rule or judicially-created laws or rules, which provide that a general release
does not extend to claims which the respective parties do not know or suspect to
exist in their favor at the time of executing this Agreement, which if known by
any of such parties must have materially affected such parties’ agreement to the
releases herein provided.
 
(c)           Borrower understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provision of such
release.
 
 
5

--------------------------------------------------------------------------------

 
(d)           Borrower agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final and unconditional nature of the release set
forth above.
 
(e)           Borrower, on behalf of itself and its shareholders, subsidiaries,
successors and assigns and its legal representatives, hereby absolutely,
unconditionally and irrevocably covenants and agrees with each Released Party
that it will not sue (at law, in equity, in any regulatory proceeding or
otherwise) any Released Party on the basis of any Claim released, remised and
discharged by Borrower pursuant to Section 4.5(a).  If Borrower violates the
foregoing covenant, Borrower agrees to pay, in addition to such other damages as
any Released Party may sustain as a result of such violation, all reasonable
attorneys’ fees and costs incurred by any Released Party as a result of such
violation.
 
(f)           Borrower agrees that the waiver and release set forth in this
Section 4.5 is an essential and material term of this Agreement and that the
agreements in this Section 4.5 are intended to be in full satisfaction of any
alleged injuries or damages to or of Borrower in connection with the
Claims.  Borrower represents and warrants that it has not purported to convey,
transfer or assign any right, title or interest in any Claim to any other person
or entity and that the foregoing constitutes a full and complete release of the
Claim.
 
SECTION 5.         AMENDMENT TO LOAN AGREEMENT.
 
5.1           Section 6.15 of the Loan Agreement, Additional Capital, is hereby
modified and amended by amending and restating such Section in its entirety as
follows:
 
“6.15           Additional Capital.  After the Closing Date, Borrower shall (a)
receive Net Cash Proceeds of the incurrence of Permitted Debt or the issuance of
common stock in the aggregate amount of at least $800,000 no later than May 30,
2011, and (b) deliver evidence reasonably satisfactory to Lender of such receipt
on the date thereof.”
 
SECTION 6.         MISCELLANEOUS.
 
6.1           Conditions Precedent.  This Agreement shall become effective and
be deemed effective as of the date hereof, upon the occurrence of each of the
following, to the satisfaction of Lender:
 
(a)           Lender shall have received counterparts of this Agreement, duly
executed and delivered by Borrower and Lender, by 5:00 p.m. on April 28, 2011;
and
 
(b)           Borrowers shall pay to Lender, in full and in immediately
available funds, an amendment fee of $2,500 and all other fees, costs and
expenses due and payable to Lender in connection with the execution and delivery
of this Agreement, including the fees, costs and expenses of counsel to Lender
in the amount of $10,557.
 
6.2           Expenses.  Borrower shall reimburse Lender, upon demand, for all
fees, costs and expenses (including attorneys’ fees and expenses) incurred by
Lender, or otherwise due and payable, in connection with this Agreement and the
transactions contemplated hereby, including such fees, costs and expenses
incurred in connection with the negotiation, drafting, implementation,
administration and enforcement of this Agreement and the other Loan Documents,
and the costs and expenses paid or incurred by Lender (including airfare, hotel,
and other travel expenses) to obtain any information in connection with, or
examine, any of the Collateral or Borrower’s assets, affairs, financial
condition and operations.
 
6.3           Reference to and Effect on the Loan Documents.  Upon the
effectiveness of this Agreement, on and after the date hereof, each reference in
the Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Loan Agreement, and each reference in the other Loan
Documents to “the Loan Agreement”, “thereunder,” “thereof” or words of like
import referring to the Loan Agreement, shall mean and be a reference to the
Loan Agreement as amended by Section 5.  Except as modified pursuant to Section
5, no other changes or modifications to the Loan Agreement and the other Loan
Documents are intended or implied and in all other respects the Loan Agreement
and the other Loan Documents are hereby specifically ratified, restated and
confirmed by all parties hereto as of the effective date hereof.  To the extent
of any conflict between the terms of this Agreement and the Loan Agreement or
any of the other Loan Documents, the terms of this Agreement shall control.
 
 
6

--------------------------------------------------------------------------------

 
6.4           Amendments.  No amendment or modification of any provision of this
Agreement shall be effective without the written agreement of Lender, and no
termination or waiver of any provision of this Agreement, or consent to any
departure by Borrower therefrom, shall in any event be effective without the
written concurrence of Lender.  Any waiver or consent shall be effective only in
the specific instance and for the specific purpose for which it was given.
 
6.5           Default Waiver.  Lender’s failure, at any time or times hereafter,
to require strict performance by Borrower with any provision or term of this
Agreement shall not waive, affect or diminish any right of Lender thereafter to
demand strict compliance and performance therewith.  Any suspension or waiver by
Lender of the Existing Defaults or any other Default shall not, except as may be
expressly set forth herein, suspend, waive or affect the Existing Defaults or
any other Default, whether the same is prior or subsequent thereto and whether
of the same or of a different kind or character.  None of the undertakings,
agreements, warranties, covenants and representations of Borrower contained in
this Agreement, the Loan Agreement or any of the other Loan Documents, and no
Existing Default or other Default, shall be deemed to have been suspended or
waived by Lender unless such suspension or waiver is in writing and signed by
Lender.
 
6.6           Sole Benefit of Parties.  This Agreement is solely for the benefit
of the parties hereto and their respective successors and assigns, and no other
Person shall have any right, benefit or interest under or because of the
existence of this Agreement; provided, however, that each Released Party is an
express third party beneficiary hereof.
 
6.7           Time of the Essence.  Time is of the essence with respect to this
Agreement.
 
6.8           Section Titles. The section titles contained in this Agreement are
included for the sake of convenience only, shall be without substantive meaning
or content of any kind whatsoever, and are not a part of the agreement between
the parties.
 
6.9           No Waiver; Remedies.  No course of dealing between Borrower and
Lender and no delay or omission by Lender in exercising any right or remedy
under this Agreement or the other Loan Documents or with respect to any
Obligations shall operate as a waiver thereof or of any other right or remedy,
and no single or partial exercise thereof shall preclude any other or further
exercise thereof or the exercise of any other right or remedy.  All rights and
remedies of Lender are cumulative.
 
6.10           Successors and Assigns.  Lender and Borrower, as used herein,
shall include the successors or assigns of those parties, except that Borrower
shall not have the right to assign its rights hereunder or any interest herein.
 
6.11           Further Assurances.  From time to time, Borrower shall take such
action and execute and deliver to Lender such additional documents, instruments,
certificates and agreements as Lender may request to effectuate the purposes of
this Agreement and the other Loan Documents.
 
 
7

--------------------------------------------------------------------------------

 
6.12           Severability.  The provisions of this Agreement are independent
of and separable from each other, and no such provision shall be affected or
rendered invalid or unenforceable by virtue of the fact that for any reason any
other such provision may be invalid or unenforceable in whole or in part.  If
any provision of this Agreement is prohibited or unenforceable in any
jurisdiction, such provision shall be ineffective in such jurisdiction only to
the extent of such provision or unenforceability, and such prohibition or
unenforceability shall not invalidate the balance of such provision to the
extent it is not prohibited or unenforceable nor render prohibited or
unenforceable such provision in any other jurisdiction.
 
6.13           Entire Agreement.  This Agreement and the other Loan Documents
constitute the entire agreement and understanding between the parties hereto
with respect to the transactions contemplated hereby and supersede all prior
negotiations, understandings and agreements between such parties with respect to
such transactions.
 
6.14           Reviewed by Attorneys.  Borrower represents and warrants that it
(a) understands fully the terms of this Agreement and the consequences of the
execution and delivery hereof, (b) has been afforded an opportunity to have this
Agreement reviewed by, and to discuss the same with, such attorneys and other
persons as Borrower may wish, (c) has exercised independent judgment with
respect to this Agreement and the other Loan Documents, (d) has not relied on
Lender or on Lender’s counsel for any advice with respect to this Agreement or
the other Loan Documents and (e) has entered into this Agreement of its own free
will and accord and without threat, duress or other coercion of any kind by any
person.  Borrower acknowledges and agrees that this Agreement shall not be
construed more favorably in favor of Borrower, on the one hand, or Lender, on
the other hand, based upon which party drafted the same, it being acknowledged
that Lender and Borrower contributed substantially to the negotiation and
preparation of this Agreement.
 
6.15           APPLICABLE LAW.  THIS AGREEMENT, AND THE RIGHTS AND DUTIES OF THE
PARTIES HERETO, SHALL BE CONSTRUED AND DETERMINED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF GEORGIA, WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES.
 
6.16           WAIVER OF BOND.  BORROWER WAIVES THE POSTING OF ANY BOND
OTHERWISE REQUIRED OF LENDER IN CONNECTION WITH ANY JUDICIAL PROCESS OR
PROCEEDING OR TO ENFORCE ANY JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF
LENDER OR TO ENFORCE BY SPECIFIC PERFORMANCE, ANY TEMPORARY RESTRAINING ORDER,
PRELIMINARY OR PERMANENT INJUNCTION, OR THIS AGREEMENT.
 
6.17           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.  In proving this
Agreement in any judicial proceedings, it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom such
enforcement is sought.  Any signatures delivered by a party by facsimile
transmission or by other electronic transmission shall be deemed an original
signature hereto.
 
6.18           Loan Document; Jury Trial Waiver; Judicial Reference
Provision.  This Agreement shall be deemed a Loan Document for all purposes. The
terms and provisions of Sections 11.1 (Governing Law; Consent to Forum) and 11.2
(Waiver of Certain Rights) of the Loan Agreement are incorporated by reference
herein as if fully set forth herein.
 


[Remainder of page intentionally left blank.]


 
8

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above, by their respective duly authorized
officers.

 

 
LENDER:
           
TOPPING LIFT CAPITAL LLC
         
 
By:
/s/ Thomas L. Minick      
Thomas L. Minick, Managing Member
 

 



 
BORROWER:
           
VYSTAR CORPORATION
         
 
By:
/s/ William R Doyle           
William R. Doyle, Chairman, President and CEO
 

 
 
 
 

--------------------------------------------------------------------------------

 